Name: 2012/45/EU, Euratom: Decision of the European Parliament, the Council and the Commission of 23Ã January 2012 appointing the members of the Supervisory Committee of the European Anti-Fraud Office (OLAF)
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2012-01-28

 28.1.2012 EN Official Journal of the European Union L 26/30 DECISION OF THE EUROPEAN PARLIAMENT, THE COUNCIL AND THE COMMISSION of 23 January 2012 appointing the members of the Supervisory Committee of the European Anti-Fraud Office (OLAF) (2012/45/EU, Euratom) THE EUROPEAN PARLIAMENT, THE COUNCIL AND THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Commission Decision 1999/352/EC, ECSC, Euratom of 28 April 1999 establishing the European Anti-Fraud Office (OLAF) (1), and in particular Article 4 thereof, Having regard to Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 (2) and Council Regulation (Euratom) No 1074/1999 of 25 May 1999 (3) concerning investigations conducted by the European Anti-Fraud Office (OLAF), and in particular Article 11(2) of each of those Regulations. Whereas: (1) Articles 11(2) of Regulations (EC) No 1073/1999 and (Euratom) No 1074/1999 provide that the Supervisory Committee of the European Anti-Fraud Office (OLAF) shall be composed of five independent outside persons who possess the qualifications required for appointment in their respective countries to senior posts relating to the Offices areas of activity and that those persons shall be appointed by common accord of the European Parliament, the Council and the Commission; (2) According to Article 11(3), the term of office of the members of the Supervisory Committee shall be three years and shall be renewable once; (3) The members of the Supervisory Committee appointed with effect from 30 November 2005 have reached their maximum term of office. In accordance with Article 11(4) of Regulations (EC) No 1073/1999 and (Euratom) No 1074/1999, these members remained in office after the expiry of their term of office, pending completion of the process of appointment of new members of the Supervisory Committee. New members should therefore be appointed as soon as possible, HAVE DECIDED AS FOLLOWS: Article 1 1. The following persons are hereby appointed as members of the Supervisory Committee of the European Anti-Fraud Office (OLAF) as from 23 January 2012:  Mr Herbert BÃ SCH,  Mr Johan DENOLF,  Ms Catherine PIGNON,  Ms Rita SCHEMBRI,  Mr Christiaan TIMMERMANS. 2. Should any of the above persons resign from the Supervisory Committee, die or become permanently incapacitated, they shall immediately be replaced by the first named person on the following list who has not yet been appointed to the Supervisory Committee:  Mr Jens MADSEN,  Ms Cristina NICOARÃ ,  Mr Tuomas Henrik PÃ YSTI,  Mr Dimitrios ZIMIANITIS. Article 2 In carrying out their duties, the Members of the Supervisory Committee shall neither seek nor take instructions from any government or any institution, body, office or agency. They shall not deal with a matter in which, directly or indirectly, they have any personal interest such as to impair their independence, and, in particular, family and financial interests. They shall treat the files submitted to them and their deliberations concerning them in strict secrecy. Article 3 Members of the Supervisory Committee shall be reimbursed for expenses they may incur in the course of their duties, and shall receive a daily payment for each day spent on those duties. The amount of that payment and the procedure for reimbursement shall be determined by the Commission. Article 4 The Commission shall inform the above persons of this Decision, and shall immediately inform any person subsequently appointed to the Supervisory Committee pursuant to Article 1(2). This appointment is made pursuant to Article 11(2) and (3) of Regulation (EC) No 1073/1999. It is without prejudice to any future amendments to these provisions which may be adopted by the European Parliament and the Council, especially the potential modification of the duration of their mandate in order to ensure the possible introduction of a staggered renewal of the members of the Committee. Article 5 The Decision shall enter into force on 23 January 2012. Done at Brussels, 23 January 2012. For the European Parliament The President Martin SCHULZ For the Council The President Jeppe TRANHOLM-MIKKELSEN For the Commission Algirdas Ã EMETA Member of the Commission (1) OJ L 136, 31.5.1999, p. 20. (2) OJ L 136, 31.5.1999, p. 1. (3) OJ L 136, 31.5.1999, p. 8.